Citation Nr: 1816507	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to June 1983.  He had additional duty with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied sarcoidosis with pulmonary fibrosis.  The Veteran appeared at a September 2016 hearing before the undersigned Veterans Law Judge at the RO.  The hearing transcript is of record.  In January 2017 and October 2017, the Board remanded the claim to the Agency of Original Jurisdiction for additional development.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A December 1987 Army Reserve quadrennial examination report states that the Veteran had served in the Army Reserve for six years.  The Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve have not been verified and the service medical records associated with that duty have not been requested for incorporation into the record.  

The Board observes that the record is in conflict as to the nature of the Veteran's post-operative pulmonary disability.  The service medical documentation of record reflects that the Veteran was found to be a PPD converter and placed on prophylactic isonicotinylhydrazine (INH) therapy.  The service documentation does not show that he was diagnosed with active tuberculosis.  

The report of a March 2017 VA pulmonary examination shows that the Veteran underwent a December 2011 right lung transplant at the University of Wisconsin, Madison Medical Center.  He was diagnosed with "pulmonary fibrosis, clinically diagnosed as sarcoidosis (per available MTR), now status post successful right lung transplantation."  The examiner commented that the "Veteran has had no pathologic confirmation of sarcoidosis within any tissue" and "pathology from lung removed during 2011 lung transplantation not located for review."  

A July 2017 physical evaluation from V. Ortega, M.D., states that he diagnosed the Veteran with granulomatous disease of the lung; sarcoidosis with lung involvement; status post right lung transplant; and a "history of positive PPD conversion during basic training in 1980."  The doctor commented that "granulomatous disease of the lung can take many forms and both tuberculosis and sarcoidosis are only two of the multiple conditions in that spectrum of illness" and "the fact that he had tuberculosis and was treated during the service provides an avenue for service connected disability based on previous pulmonary problems during active duty service."  

Clinical and pathological documentation of the cited December 2011 right lung transplant at the University of Wisconsin, Madison Medical Center is not of record.  Clinical documentation dated after July 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the VA and private pulmonary evaluations of record, the Board finds that further VA pulmonary examination is required to adequately resolve the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or the appropriate service entity and request verification of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve and forward all available service medical and personnel records associated with the Veteran's service for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed pulmonary disability, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact the University of Wisconsin, Madison Medical Center and all other identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

3.  Associate with the record any VA medical records for examination and treatment not already of record, including those associated with treatment provided after July 2017.  

4.  Schedule the Veteran for a VA pulmonary examination.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all pulmonary disabilities found.  If the either sarcoidosis or pulmonary tuberculosis is not identified, the examiner should specifically state that fact.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified pulmonary disability, or a pulmonary disability that led to a lung transplant, had its onset during active service or is related to any incident of service, including the documented PPD conversion and INH.  

5.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then ret urn the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

